UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2016 ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 0-16195 II-VI INCORPORATED (Exact name of registrant as specified in its charter) PENNSYLVANIA 25-1214948 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 375 Saxonburg Boulevard Saxonburg, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 724-352-4455 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At November4, 2016, 62,279,166 shares of Common Stock, no par value, of the registrant were outstanding. II-VI INCORPORATED INDEX PageNo. PART I - FINANCIAL INFORMATION Item1. Financial Statements: Condensed Consolidated Balance Sheets – September 30, 2016 and June 30, 2016 (Unaudited) 3 Condensed Consolidated Statements of Earnings – Three months ended September 30, 2016 and 2015 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income – Three months ended September 30, 2016 and 2015 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows – Three months ended September 30, 2016 and 2015 (Unaudited) 6 Condensed Consolidated Statement of Shareholders’ Equity – Three months endedSeptember 30, 2016 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 29 PART II - OTHER INFORMATION Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item2. Issuer Purchases of Equity Securities 29 Item6. Exhibits 30 2 PART I - FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS II-VI Incorporated and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) ($000) September 30, June 30, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable - less allowance for doubtful accounts of $1,740 at September 30, 2016 and $2,016 at June 30, 2016 Inventories Prepaid and refundable income taxes Prepaid and other current assets Total Current Assets Property, plant & equipment, net Goodwill Other intangible assets, net Investment Deferred income taxes Other assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued compensation and benefits Accrued income taxes payable Other accrued liabilities Total Current Liabilities Long-term debt Deferred income taxes Other liabilities Total Liabilities Shareholders' Equity Preferred stock, no par value; authorized - 5,000,000 shares; none issued - - Common stock, no par value; authorized - 300,000,000 shares; issued - 73,250,344 shares at September 30, 2016; 72,840,257 shares at June 30, 2016 Accumulated other comprehensive loss ) ) Retained earnings Treasury stock, at cost - 11,053,874 shares at September 30, 2016 and 10,965,925 shares at June 30, 2016 ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ - See notes to condensed consolidated financial statements. 3 II-VI Incorporated and Subsidiaries Condensed Consolidated Statements of Earnings (Unaudited) ($000 except per share data) Three Months Ended September 30, Revenues Domestic $ $ International Total Revenues Costs, Expenses and Other Expense (Income) Cost of goods sold Internal research and development Selling, general and administrative Interest expense Other expense (income), net ) ) Total Costs, Expenses and Other Expense (Income) Earnings Before Income Taxes Income Taxes Net Earnings $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ - See notes to condensed consolidated financial statements. 4 II-VI Incorporated and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) ($000) Three Months Ended September 30, Net earnings $ $ Other comprehensive income (loss): Foreign currency translation adjustments ) ) Pension adjustment, net of taxes of ($52) and $10 for the three months ended, respectively ) 36 Comprehensive income $ $ - See notes to condensed consolidated financial statements. 5 II-VI Incorporated and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) ($000) Three Months Ended September 30, Cash Flows from Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Amortization Share-based compensation expense Loss (gain) on foreign currency remeasurements and transactions ) Earnings from equity investment ) ) Deferred income taxes ) Excess tax benefits from share-based compensation expense ) ) Increase (decrease) in cash from changes in: Accounts receivable Inventories ) ) Accounts payable ) Income taxes Accrued compensation and benefits ) ) Other operating net assets ) ) Net cash provided by operating activities Cash Flows from Investing Activities Additions to property, plant & equipment ) ) Other investing activities 25 Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from borrowings Payments on borrowings ) ) Purchases of treasury stock - ) Proceeds from exercises of stock options Payments in satisfaction of employees' minimum tax obligations ) ) Debt issuance costs ) - Other financing activities 30 Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Cash paid for interest $ $ Cash paid for income taxes $ $ Non cash transactions: Purchases of treasury stock recorded in Other accrued liabilities $ - $ - See notes to condensed consolidated financial statements. 6 eII-VI Incorporated and Subsidiaries Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) (000) Accumulated Other Common Stock Comprehensive Retained Treasury Stock Shares Amount Income Earnings Shares Amount Total Balance - June 30, 2016 $ $ ) $ ) $ ) $ Shares issued under share-based compensation plans - - ) ) ) Net earnings - Treasury stock under deferred compensation arrangements 37 - - 16 ) - Foreign currency translation adjustments - - ) - - - ) Share-based compensation expense - Pension adjustment, net of taxes of ($52) - - ) - - - ) Net tax benefits from share-based compensation expense - 31 - 31 Balance - September 30, 2016 $ $ ) $ ) $ ) $ - See notes to condensed consolidated financial statements. 7 II-VI Incorporated and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation The condensed consolidated financial statements of II-VI Incorporated (“II-VI” or the “Company”) for the three months ended September 30, 2016 and 2015 are unaudited. In the opinion of management, all adjustments considered necessary for a fair presentation for the periods presented have been included. All adjustments are of a normal recurring nature unless disclosed otherwise. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2016. The consolidated results of operations for the three months ended September 30, 2016 are not necessarily indicative of the results to be expected for the full fiscal year. The June 30, 2016 Condensed Consolidated Balance Sheet information was derived from the Company’s audited financial statements. Certain amounts from prior periods have been reclassified on the Condensed Consolidated Statements of Cash Flows to conform to the current year presentation relating to Accrued compensation and benefits in Net cash provided by operating activities and Payments in satisfaction of employees’ minimum tax obligations in Net cash provided by (used in) financing activities. Note 2. Recent Accounting Pronouncements Adopted Pronouncements In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2015-03, Interest – Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs.This ASU requires entities to present debt issuance costs in the balance sheet as a direct deduction from the carrying amount of the corresponding debt liability, consistent with debt discounts. The Company adopted ASU 2015-03, as clarified by ASU 2015-15, which did not have a material impact on the Company’s Consolidated Financial Statements other than corresponding reductions to total assets and total liabilities on the Condensed Consolidated Balance Sheets. Prior to adoption, the Company recorded deferred financing costs as Other assets on the Consolidated Balance Sheets. Upon adoption, the Company reclassified these costs as unamortized debt issuance costs that reduce long term debt on the consolidated balance sheet and retrospectively reclassified $0.6 million that were previously presented as deferred financing costs, an asset on the consolidated balance sheet as of June 30, 2016. There was no effect on the consolidated statements of operations as a result of the adoption.
